     Case 8:20-cv-01348-JLS-DFM Document 10 Filed 10/27/20 Page 1 of 3 Page ID #:84



1     David C. Wakefield, Esq. Bar #: 185736
2     Lightning Law, APC
      10620 Treena Street, Suite 230
3
      San Diego, CA 92131
4     Telephone: 619.485.4300; Facsimile: 619.342.7755
      E-mail: dcw@DMWakeLaw.com
5     Attorney for Plaintiffs
6

7
                        UNITED STATES DISTRICT COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA
9

10
      UNITED AFRICAN-ASIAN                  Case #: 8:20cv01348 JLS (DFMx)
11    ABILITIES CLUB, ON BEHALF
      OF ITSELF AND ITS MEMBERS;
12
      JESSIE JAMES DAVIS IV, An             PROOF OF SERVICE ON
13    Individual;                           DEFENDANT J. M. HARDING
14
                    Plaintiffs,             L.P., A CALIFORNIA LIMITED
            v.                              PARTNERSHIP ON AUGUST 21,
15    J. M. HARDING L.P., A                 2020
16    CALIFORNIA LIMITED
      PARTNERSHIP; and DOES 1
17
      THROUGH 10, Inclusive
18
                  Defendants
19

20

21

22

23

24

25

26

27

28
    Case 8:20-cv-01348-JLS-DFM Document 10 Filed 10/27/20 Page 2 of 3 Page ID #:85
        Case 8:20-cv-01348-JLS-DFM Document 7 Filed 07/27/20 Page 1 of 2 Page ID #:72

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Central District of California

  UNITED AFRICAN-ASIAN ABILITIES CLUB, ON
 BEHALF OF ITSELF AND ITS MEMBERS; JESSIE
                                                                 )
         JAMES DAVIS IV, An Individual                           )
                                                                 )
                                                                 )
                            P!ainti(f(s)                         )
                                                                 )
                                                                         Civil Action No.
                                                                                            8:20-cv-01348 JLS (DFMx)
                                V.
  J. M. HARDING L.P., A CALIFORNIA LIMITED                       )
PARTNERSHIP; and DOES 1 THROUGH 10, Inclusive                    )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's llame and address)J. M. HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney.
whose name and address are: David C. Wakefield, Esq., Bar#: 185736
                                      Lightning Law, APC
                                      10620 Treena St., Suite 230
                                      San Diego, CA92131 T: 619.485.4300




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




                  07/27/2020
Date:
     Case 8:20-cv-01348-JLS-DFM Document 10 Filed 10/27/20 Page 3 of 3 Page ID #:86

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 8:20-cv-01348-JLS-DFM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

       This summons for J.M. HARDING L.P., A CALIFORNIA LIMITED PARTNERSHIP was received by me on July
27th, 2020.                                                                                       -



        00      I left the SUMMONS; COMPLAINT; EXHIBIT A; EXHIBIT B; NOTICE TO PARTIES OF
                COURT-DIRECTED ADR PROGRAM; NOTICE OF ASSIGNMENT TO UNITED STATES JUDGES;
                CERTIFICATION AND NOTICE OF INTERESTED PARTIES; CIVIL COVER SHEET at the defendants
                usual place of business with Kimberly "Doe", Person in Charge at the time of service and a person of suitable
                age and discretion who works there, on August 18th, 2020, 1:40 pm PDT at 12321 Sampson St STE K,
                Riverside, CA 92503.

                Kimberly "Doe" is described as a white female, Age: 40, Height: 58", Weight: 200, Hair:brown, with glasses.



        00      On August 21st, 2020 a copy of said documents were mailed thereafter by Pre-paid USPS Priority Mail, to the
                service address, from San Luis Obispo County, California addressed to J.M. HARDING L.P., A
                CALIFORNIA LIMITED PARTNERSHIP, in care of registered agent STEVEN DOUGLAS HARDING.



        I declare under penalty of perjury that this information is true.



Date: August 27th, 2020




                                                                Dylan Fisher Riverside County Reg# 1379
                                                                                      Printed name and title
                                                                LA Process Servers
                                                                1439 N. Highland Avenue #274 Los Angeles, CA 90028
                                                                323-508-1711


                                                                                         Se,ver's address

Additional information regarding attempted service, etc.:
